Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00615-LRH-WGC Document 11 Filed 12/06/19 Page 1 of 3

L

— VED
FRANK C. GILMORE, ESQ. — NSB #10052 — PNTERED —_ ERED ON

fgilmore@rssblaw.com

Robison, Sharp, Sullivan & Brust COUNSEUPARTIES OF RECORD

71 Washington Street

Reno, Nevada 89503 DEC -3 20%9

Telephone: 775-329-3151

Facsimile: 775-329-7169

Attorneys for Plaintiff CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ANDREW POWELL, CASE NO.: 3:19-cv-00615-LRH-WGC

Plaintiff,
STIPULATION AND ORDER TO
Vs. CONTINUE EARLY NEUTRAL
EVALUATION

RHEOMINERALS INC., a Nevada Corporation, | FIRST REQUEST

Defendants. Date: December 17, 2019
Time: 1:30 pm

 

 

Comes now, Plaintiff Andrew Powell (“Powell” or “Plaintiff’), by and through his
attorneys of record, Robison Sharp Sullivan & Brust, and Defendant Rheominerals, Inc., by and
through its attorneys of record, Frank Thompson of Erwin Thompson Faillers, and hereby
stipulate to continue the Early Neutral Evaluation, and related deadlines, currently set for
December 17, 2019.

Plaintiff has recently undertaken new employment that requires him to travel extensively
over the next several weeks and it is not possible for him to be able to travel to Reno on
December 17, 2019, to attend the ENE. For this reason, the parties hereby Stipulate and request
the Court continue the ENE and related deadlines and permit the parties to reset the ENE for a
date and time convenient to the parties.

///

 
Case 3:19-cv-00615-LRH-WGC Document 11 Filed 12/06/19 Page 2 of 3

 

1 DATED this 6th day of December, 2019.

2 ROBISON, SHARP, SULLIVAN & BRUST
71 Washington Street

3 Reno, Nevada 89503

4 /s/ Frank C. Gilmore
FRANK C. GILMORE

5 Attorneys for Plaintiff

6 DATED this 6th day of December, 2019.

7 ERWIN THOMPSON FAILLERS

9 241 Ridge Street, Suite 210
Reno, NV 89501

9

/s/ Frank W. Thompson

10 Frank W. Thompson, Esq.

Attorneys for Plaintiff, RheoMinerals Inc.
11

12 IT IS SO ORDERED:
13
14
15
16

 

17
18
19
20
21
22
23
24
25
26
27
28

Robison, Sharp,
Sullivan & Brust
71 Washington St. 2
Reno, NV 89503

(775) 329-3151

 

 
